Citation Nr: 0335374	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  97-32 124	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) due to sexual assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
August 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.


REMAND

The veteran contends, at least in part, that he developed 
PTSD as a result of a sexual assault while in service.  The 
medical evidence contains diagnoses of PTSD.  Post service VA 
medical records dated from 1996 to 2001 include note that the 
veteran was undergoing psychiatric treatment due to a claimed 
sexual assault in service.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 
10 Vet. App. 128, 139-143 (1997).

In essence, the disputed matter in this case relates to the 
sufficiency of the evidence corroborating the occurrence of 
an adequate "stressor" during service.  
38 C.F.R. § 3.304(f).  

When PTSD is based on in-service sexual assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen, 10 Vet. App. at 128; M21-1, Part III, Change 49 
(February 1996) par. 5.14c; see also YR v. West, 11 Vet. App. 
393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service sexual assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or that evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a sexual assault 
occurred.  38 C.F.R. § 3.304(f)(3).

In this case, however, the RO has failed to comply with the 
above described notification requirements in section 
3.304(f)(3), and thus, the case must be remanded to the RO 
for such development.  

Additionally, it appears that additional VA medical records 
may be available and, that although the veteran is in receipt 
of Social Security Administration (SSA) benefits the claims 
file does not contain SSA records.  These records should be 
obtained to ensure a complete and adequate record is 
considered in this appeal.  Also, a medical opinion 
clarifying the appropriate diagnosis and etiology of claimed 
psychiatric problems would be useful in this case. 

The Board further notes that, while the case is in remand 
status, the RO should provide appropriate notice under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Specifically, the veteran should be informed as 
to what evidence is necessary to support his claim, what 
evidence VA will obtain, and what actions the veteran is 
responsible for.  See 38 U.S.C.A. § 5100 et. seq. (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  In particular, the RO should 
send the veteran a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a).  
The veteran should further be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

2.  With respect to the above, the RO 
should invite the veteran to submit any 
additional evidence in support of his 
claim for service connection for PTSD, to 
include statements from friends or 
relatives, and also invite him to 
identify potential alternative sources 
for supporting evidence regarding his 
alleged in-service stressor.  The veteran 
should also be requested to provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of the claimed event; the veteran is 
advised that this latter information is 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.  

3.  The RO must further ask the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers, that 
have treated him for psychiatric symptoms 
since service.  

4.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment and/or military 
police records, if the veteran has 
provided sufficiently detailed 
information to make such requests 
feasible.  In any case, the RO should 
document attempts to ensure all 
contemporary records of VA treatment or 
evaluation for psychiatric complaints are 
associated with the claims file.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
him to submit the outstanding evidence.

5.  The RO should also request a copy of 
the SSA decision reportedly granting 
disability benefits to the veteran, to 
include all medical records from the SSA 
that were used in consideration the 
veteran's claim for disability benefits.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claim file, and he so notified.

6.  The RO should then review the file 
and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in service, and, if so, what 
was the nature of the specific stressor 
or stressors established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

7.  After the foregoing development has 
been completed, to the extent possible, 
the RO should arrange for the veteran to 
be afforded a VA psychiatric examination 
to determine the correct diagnosis of any 
psychiatric disorder present and to 
determine whether the diagnostic criteria 
for PTSD and/or other psychiatric 
disability are satisfied.  With this 
request, the RO should provide the 
examiner with a list of all stressors 
that have been corroborated.  The 
examination report must reflect a review 
of pertinent material in the claims 
folder.  The examiner should be requested 
to identify all existing psychiatric 
disabilities, specifically confirming or 
refuting whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD.  The examiner should then express 
an opinion as to whether each identified 
disability is related to the veteran's 
military service.  With respect to PTSD, 
the examiner is requested to state 
whether a diagnosis of PTSD is 
supportable solely by the stressor(s) 
that have been supported in the record.  
The examiner should be asked to comment 
on the significance, if any, in the 
diagnostic assessment of evidence that is 
indicative of behavioral changes during 
or subsequent to service (see M21-1, 
paragraph 5.14c(8)(9)).  To the extent 
possible, the examiner is also requested 
to reconcile any contradictory evidence 
regarding the etiology of the veteran' s 
psychiatric disorder.  The report of 
examination should include the complete 
rationale for all opinions expressed.  

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If not, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2003).  

9.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
J. M. Daley
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

